         Case 3:18-cr-00195-JAM Document 104 Filed 07/29/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                      )
                                              )       Crim. No. 18-CR-195 (JAM)
               v.                             )
                                              )       July 29, 2019
FAREED AHMED KHAN,                            )
                                              )
                          Defendant.          )

                              JOINT TRIAL MEMORANDUM

       The United States of America and the defendant, Fareed Ahmed Khan, respectfully submit

this Joint Trial Memorandum pursuant to the Court’s trial practice guidance.

   •       TRIAL COUNSEL

           •   Counsel for the United States

           Vanessa Richards
           Assistant United States Attorney
           1000 Lafayette Blvd., 10th Floor
           Bridgeport, CT 06604
           (203) 696-3016

           WILLIAM J. NARDINI
           Assistant United States Attorney
           157 Church Street, 25th Floor
           New Haven, CT 06510
           (203) 821-3700 / (203) 773-5376 (fax)

           Troy A. Edwards, Jr.
           Trial Attorney
           National Security Division, Counterterrorism Section
           950 Pennsylvania Ave. NW
           Washington, D.C. 20530
           (202) 305-1601

           •   Counsel for Defendant Fareed Ahmed Khan

            Faisal Gill


                                                  1
             Case 3:18-cr-00195-JAM Document 104 Filed 07/29/19 Page 2 of 9



               Aimee Gill
               Gill Law Firm
               1155 F Street NW
               Suite 1050
               Washington, DC 20005
               202-570-8223
               202-318-4331 (fax)

    •         JURISDICTION

        This Court has jurisdiction over this case pursuant to Title 18, United States Code, Section

3231, which provides that “[t]he District Courts of the United States shall have original jurisdiction

. . . of all offenses against the laws of the United States.”

    •         JURY/NON-JURY TRIAL

        This case will be tried to a jury.

    •         LENGTH OF TRIAL

        The Government estimates that the presentation of its case-in-chief will take approximately

one to two days and the defense estimates its case will take approximately one half to one day.

    •         CHARGE

        The defendant is charged in a one-count Indictment with making materially false, fictitious,

and fraudulent statements in a matter involving international and domestic terrorism, in violation

of Title 18, United States Code, Section 1001(a)(2). Count One requires that the government

prove the following elements:

    First:       That the defendant made the statement or representation charged in the
                 Indictment;

    Second:      That the statement was material to the United States Department of Justice;

    Third:       That the statement or representation was false, fictitious, or fraudulent;



                                                   2
         Case 3:18-cr-00195-JAM Document 104 Filed 07/29/19 Page 3 of 9



   Fourth:       That the defendant acted knowingly and willfully; and

   Fifth:        That the defendant made the statement in a matter within the jurisdiction of
                 the government of the United States.

If the jury finds that the government proved these five elements beyond a reasonable doubt,

the jury is also asked to determine whether the government proved a sixth element beyond

a reasonable doubt:

   Sixth:        That the defendant’s offense involved international terrorism, as defined by
                 18 U.S.C. § 2331.

   •         THEORY OF THE CASE

             •   The Government’s Theory of the Case

       This case stems from an investigation into Fareed Ahmed Khan’s activities between 2014

and 2017. Khan is a 61-year-old naturalized citizen of the United States who was born in

Pakistan, immigrated to the United States, and was naturalized on February 21, 2003. During

the course of the investigation, Khan lived with his wife and two sons in Manchester, Connecticut,

where he worked at Pep Boys as a mechanic, making approximately $34,000 a year. While in

Connecticut, Khan was also the Regional Director of the Islamic Circle of North America

(“ICNA”). In that role, he was responsible for collecting cash and check donations to ICNA for

its various charitable events.

       During the course of the investigation, which began in the early Spring of 2014, the

Federal Bureau of Investigation (“FBI”) determined that the defendant repeatedly received

multiple cash deposits into his bank account, amounting to over $200,000 over the course of a

about eight years. The FBI also discovered that the defendant was transacting with a man named

Hussain Chippa from Pakistan. Chippa would arrange for third parties to make deposits into the


                                                  3
         Case 3:18-cr-00195-JAM Document 104 Filed 07/29/19 Page 4 of 9



defendant’s accounts to fund medical equipment purchases Chippa made from Pakistan using the

defendant’s Paypal and eBay accounts. The defendant then collected the purchased medical

equipment, repackaged it, and sent it to two different names that were not Chippa, all to the same

address in Pakistan.

       The investigation also revealed that the defendant was using Chippa as a “hawaladar” to

give money to his brother in Pakistan, who supported Falah-i-Insaniat Foundation (“FIF”), which

is a foreign terrorist organization associated with Lashkar-e-Tayyiba (“LeT”) and Jamaat-ud-

Dawa (“JUD”).

      On June 26, 2015, the FBI interviewed the defendant with an attorney present. During

the course of that interview, the FBI agents notified the defendant that they were conducting a

terrorism investigation, and asked multiple questions about ICNA and packages to Pakistan.

Khan responded, in part, that he was not affiliated with ICNA or any of its related entities.

He explained that he was not involved or affiliated with any community or religious charities,

and that he had never been employed by or volunteered for any charitable organization, including

ICNA. In addition, Khan stated he was not aware of any ICNA office or representative operating

within Connecticut and did not maintain any association with anyone from ICNA. Khan asserted

that he had never collected any type of charitable donation on behalf of ICNA or any other

charitable organization. As for packages to Pakistan, the defendant responded that, with the

exception of shipping items such as clothing to his brother and sister in Pakistan, he had never

shipped any items to anyone in Pakistan.

       Later, on October 13, 2015, the FBI searched the defendant’s home, cellular phone, and

Facebook accounts pursuant to a federal search warrant. At Khan’s home, agents discovered


                                                4
         Case 3:18-cr-00195-JAM Document 104 Filed 07/29/19 Page 5 of 9



numerous items related to Khan’s role in ICNA. These items included ICNA registration

applications, ICNA documents and handbooks, ICNA vendor identification badges, ICNA

promotional pens and lanyards, and representative samples of hundreds of ICNA flyers, banners,

and fund-raising event advertisements.      In Khan’s phone, agents discovered WhatsApp

messages between Khan and Hussain Chippa detailing Khan’s involvement in multiple shipments

of medical equipment to Pakistan.

           •   The Defense Theory of the Case

       Mr. Khan is not the Regional Director of ICNA. Mr. Khan is merely a volunteer at certain

events for ICNA. Mr. Khan is an immigrant from Pakistan who became a naturalized citizen. His

native language is Urdu. He is a mechanic at PepBoys with no college education. Mr. Khan also

performs mechanic work for various people at his home where he receives cash for his work.

Also, Mr. Khan was in business with Hussein Chippa where he purchased medical equipment

from Ebay and sent them to Pakistan for Mr. Chippa to sell to other medical companies and would

then receive money for doing so. Mr. Khan owned rental property where he would receive rent

in cash. Mr. Khan also received cash from family members for rent while living in his home.

       On June 26, 2015, FBI investigators interviewed Mr. Khan in an indirect and confusing

manner. Mr. Khan was confused by the questioning of the FBI investigators. Mr. Khan answered

the questions truthfully in accordance with what he thought was being asked of him. FBI

investigators never questioned Mr. Khan about Hussein Chippa at the interview on June 26, 2015.

       The government has provided no evidence that would establish that Mr. Khan’s alleged

statements to the Federal Bureau of Investigation, regarding his involvement with ICNA and

sending packages to Pakistan, is involved with international terrorism. The government has no


                                               5
           Case 3:18-cr-00195-JAM Document 104 Filed 07/29/19 Page 6 of 9



evidence that Mr. Khan requested Mr. Chippa provide money to his brother for the purpose of

supporting FIF or LeT.

   •        THE GOVERNMENT’S EVIDENCE

       •    Witnesses

       The Government expects to call the law enforcement witnesses set forth below. A brief

description of each area of testimony is provided.

                     Name                                     Area of Testimony

 FBI TFO Michael Dragon                          Overview of FBI investigation, analysis of the
                                                 defendant’s financial transactions,
                                                 participation in search warrant and admission
                                                 of evidence collected at search warrant and
                                                 defendant’s statements during search warrant
 FBI TFO Thomas Gannon                           Interview of the defendant on June 26, 2015
                                                 and October 13, 2015 and admission of
                                                 evidence collected at search warrant
 USPI David Lindburg                             Admission of Click n’ Ship records and
                                                 package interdiction
 FBI Special Agents James Butler                 Admission of evidence seized from Facebook

 FBI Special Agent Jonathan Boyer                Admission of analysis of the defendant’s
                                                 seized electronics
 FBI Special Agent Steve Gigantino               Admission of analysis of the defendant’s
                                                 seized electronics
 FBI Special Agent Valerie Eastwood              Admission of evidence seized from the
                                                 defendant’s home
 FBI Special Agent Karen Palmer                  Admission of evidence seized from the
                                                 defendant’s home
 Retired FBI TFO Andrew Burke                    Admission of evidence seized from the
                                                 defendant’s home
 Expert Witness                                  Testify that LeT and FIF are designated
                                                 terrorist organizations and to give brief
                                                 overview of terrorism financing




                                                6
            Case 3:18-cr-00195-JAM Document 104 Filed 07/29/19 Page 7 of 9




       •     Exhibits

       The Court last set a deadline for July 8, 2019 (three weeks prior to trial and four business

days prior to deadline for motions in limine), in which the Government was to provide its witness

and exhibit lists to Defendant. However, the trial date was continued after this scheduling order,

but no new date was set for the Government to provide such lists. As such the Government

intends to provide an exhibit and witness list to the defendant three weeks before the jury selection

date, which based on the current or proposed schedule is between either four or 10 days prior to

the commencement of evidence.

       The Government anticipates that its exhibits will consist of the following category of

exhibits:

             •   Banking, PayPal, eBay and Click n’ Ship records belonging to the defendant and a

                 summary chart concerning cash deposits into those accounts to purchase eBay

                 items;

             •   Physical evidence seized from the defendant’s home;

             •   Photographs from the defendant’s home during the search;

             •   The Advice of Rights form executed by the defendant; and

             •   Digital evidence retrieved from the defendant’s electronic devices (i.e., iPhones,

                 tablets, hard drives) and Facebook account.

   •         STIPULATIONS

       The parties have discussed stipulations regarding the admissibility of certain evidence and

to the extent stipulations are reached, they will be noted in the Exhibit binder.

                                                  7
         Case 3:18-cr-00195-JAM Document 104 Filed 07/29/19 Page 8 of 9



   •       VOIR DIRE

       The parties anticipate filing separate proposed voir dire questions contemporaneously with

the Joint Trial Memorandum.

   •       PROPOSED JURY INSTRUCTIONS

       The parties anticipate filing separate proposed jury instructions contemporaneously with

the Joint Trial Memorandum.

   •       PROPOSED VERDICT FORM

       The parties anticipate filing separate proposed verdict forms contemporaneously with the

Joint Trial Memorandum.

   •       ANTICIPATED EVIDENTIARY ISSUES

       The government anticipates filing motions in limine contemporaneously with the Joint

Trial Memorandum.

       Defendant anticipates filing motions in limine contemporaneously with the Joint Trial

Memorandum. However, since they have not received the Government’s list of exhibits, they

request that any further necessary motions in limine be filed no later than four (4) business days

after receiving the Government’s list of exhibits. The Government has no objection to this request.

                                      Respectfully submitted,

                                      For the Government:

                                      JOHN H. DURHAM
                                      UNITED STATES ATTORNEY
                                      /s/
                                      VANESSA RICHARDS
                                      ASSISTANT UNITED STATES ATTORNEY
                                      Federal Bar No. phv05095
                                      United States Attorney’s Office


                                                8
Case 3:18-cr-00195-JAM Document 104 Filed 07/29/19 Page 9 of 9



                      1000 Lafayette Boulevard, 10th Floor
                      Bridgeport, Connecticut 06604
                      (203) 696-3000 / (203) 579-5575 (fax)
                      Vanessa.Richards@usdoj.gov

                      WILLIAM J. NARDINI
                      ASSISTANT UNITED STATES ATTORNEY
                      Federal Bar No. CT16012
                      United States Attorney’s Office
                      157 Church Street, 25th Floor
                      New Haven, CT 06510
                      (203) 821-3700 / (203) 773-5376 (fax)
                      William.Nardini@usdoj.gov

                      TROY A. EDWARDS, JR.
                      TRIAL ATTORNEY
                      Federal No. 5453741
                      United States Department of Justice
                      National Security Division
                      Counterterrorism Section
                      950 Pennsylvania Ave. NW
                      Washington, D.C. 20530
                      (202) 305-1601 / (202) 305-5564
                      Troy.Edwards2@usdoj.gov

                      For the Defendant:

                      ___/s/ Faisal Gill_______________
                      Faisal Gill
                      Bar No. ct30466
                      Gill Law Firm
                      1155 F Street NW, Suite 1050
                      Washington, DC 20004
                      fgill@glawoffice.com
                      Phone: (202) 570-8223
                      Fax: (202) 318-4331




                                9
